                              UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF OHIO
                              WESTERN DIVISION AT DAYTON

CHELSEA PULLINS,

        Plaintiff,                                      Case No. 3:19-cv-21

vs.

CONAGRA BRANDS, INC.,                                   District Judge Thomas M. Rose
                                                        Magistrate Judge Michael J. Newman
      Defendant.
______________________________________________________________________________

  ORDER GRANTING DEFEENDANT CONAGRA BRANDS, INC.’S MOTION FOR
               LEAVE TO FILE EXHIBITS UNDER SEAL (DOC. 14)
______________________________________________________________________________

        This civil case is before the Court on the motion of Defendant Conagra Brands, Inc. to seal

certain exhibits it seeks to file in support of its motion for summary judgment. Doc. 14. The

exhibits Defendant seeks to file under seal are Plaintiff’s medical records. Id.

        A party maintaining that records should be sealed from public view bears a heavy burden

of setting forth specific reasons why the interests in “nondisclosure are compelling, why the

interests supporting access are less so, and why the seal itself is no broader than necessary.” Shane

Grp. v. Blue Cross Blue Shield of Mich., 825 F.3d 299, 306 (6th Cir. 2016); see also Rudd Equip.

Co., Inc. v. John Deere Constr. & Forestry Co., 834 F.3d 589, 593–94 (6th Cir. 2016). Such

burden applies even where no “party objects to the motion to seal.” See id. (stating that “[a] court’s

obligation to keep its records open for public inspection is not conditioned on an objection from

anybody”). Ultimately, courts possess discretion to seal records, Brown & Williamson Tobacco

Corp. v. F.T.C., 710 F.2d 1165, 1177 (6th Cir. 1983), albeit “not . . . the traditional scope of ‘narrow

review reserved for discretionary decisions based on first-hand observations.’” In re Knoxville

News-Sentinel Co., Inc., 723 F.2d 470, 476 (6th Cir. 1983). In exercising such discretion, courts
must set forth an explanation for permitting the filing of information under seal. Shane Grp., 825

F.3d at 306.

        Here, the public has some interest in this case which concerns allegations of disability

discrimination and violation of the Family Medical Leave Act (“FMLA”). The public’s interest

in this case, however, is outweighed by Plaintiff’s private interest in the security and privacy of

her sensitive medical information. See Cluck v. Unum Life Ins. Co. of Am., No. 2:18-CV-56, 2019

WL 6310058, at *2 (S.D. Ohio Nov. 25, 2019) (“Sealing Plaintiff’s medical records and private

health information is in accordance with the strong policy of HIPAA and Ohio Revised Code

Section 2317.02(B) of protecting patient information”).

        Accordingly, Defendant’s motion for leave to file medical records under seal (doc. 14) is

GRANTED. The Clerk is ORDERED to permit and allow for the filing of such exhibits under

seal on the Court’s docket.

        IT IS SO ORDERED.



Date:   March 13, 2020                               s/ Michael J. Newman
                                                     Michael J. Newman
                                                     United States Magistrate Judge




                                                2
